The prosecution of defendant originated in the county court wherein he was charged with the offense of unlawfully possessing four and one-half pints of whiskey in Talladega County, Alabama. The trial in said court resulted in his conviction and from the judgment he appealed to the circuit court. The prosecution, as shown by the record, was begun on November 16, 1942. It also appears that the case was continued a number of times in the circuit court, and was there finally tried on the 10th day of November, 1944. He was again convicted and the jury assessed a fine of $50. Failing to pay the fine and costs, or to confess judgment therefor, the court sentenced him to perform hard labor for the county as the Statute provides.
There was no conflict in the evidence in the circuit court, but from the judgment of conviction pronounced and entered this appeal was taken.
Pending the trial in the circuit court no objections were interposed and no exceptions reserved to any ruling of the court. No written charges were requested, nor was there any motion for a new trial. There is no question therefore presented for review on this appeal. As the law requires, however, we have examined the record and it appears regular in all respects.
The judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.